Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
Applicant’s election without traverse of specie drawn to “isosapornarin” in the claimed methods in the reply filed on 6/29/20 is acknowledged.

Priority

    PNG
    media_image1.png
    108
    378
    media_image1.png
    Greyscale


Status of the Claims
Claims 1-6 are cancelled.
Claims 7-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention is free of the prior art.  Some compounds of Formula I are known in the art, but not the specific compounds as claimed in the method claims.  Exclusion of species “apigenin” and “luteolin” in independent method claims further separates relevant prior .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MABRY whose telephone number is (571)270-1967.  The examiner can normally be reached on 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/JOHN MABRY/
Primary Examiner
Art Unit 1625



/John Mabry/Primary Examiner, Art Unit 1625